COURT OF APPEALS OF VIRGINIA


            Present: Judges Beales, Alston and Senior Judge Willis
PUBLISHED


            Argued at Alexandria, Virginia


            S&S ELECTRIC, INC. AND HARTFORD
             CASUALTY INSURANCE COMPANY
                                                                                  OPINION BY
            v.     Record No. 1556-12-4                                    JUDGE RANDOLPH A. BEALES
                                                                                 MARCH 12, 2013
            MICHAEL MARKULIK AND CENTRAL
             MUTUAL INSURANCE COMPANY


                        FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                           Richard L. Butler (Law Office of Jonathan P. Jester, on briefs), for
                           appellants.

                           Andrew S. Kasmer for appellee Michael Markulik.

                           Jessica A. Gorman (Kalbaugh Pfund & Messersmith, on brief), for
                           appellee Central Mutual Insurance Company.


                   In this coverage dispute between two insurance carriers, 1 the Workers’ Compensation

            Commission (the commission) addressed the following issue: “to which claim we should assign

            the payment of benefits where the claimant is totally disabled as a result of two separate

            conditions, both of which involve the same employer and both of which independently are

            compensable.” The commission found that Hartford Casualty Insurance Company (Hartford) –

            not Central Mutual Insurance Company (Central) – was responsible for the payment of the

            claimant’s ongoing temporary total disability benefits because Hartford was the insurer that was




                   1
                    During the pendency of this appeal, claimant’s counsel filed a request for expedited
            review by this Court. In this request, claimant’s counsel represents that claimant “has lost his
            home as a result of not receiving any income for more than a year” and “is currently homeless.”
            We have expedited our review in light of claimant’s circumstances.
liable for the claimant’s most recent compensable condition. Hartford now appeals that finding.

Finding no error, we affirm the commission’s decision for the following reasons.

                                          I. BACKGROUND

       On all dates relevant to compensability, Michael Markulik (claimant) was employed as

an electrician for S&S Electric, Inc. (S&S Electric). Until April 14, 2011, Central was S&S

Electric’s workers’ compensation insurance carrier. Thereafter, Hartford assumed workers’

compensation insurance coverage for S&S Electric.

                                A. RELEVANT MEDICAL EVIDENCE

       On March 19, 2011, claimant suffered an electrical shock injury while he was installing a

new transformer. After experiencing numbness in his right arm for about ten or fifteen minutes,

claimant felt a persistent burning sensation in his right arm. Claimant was referred to a

neurologist, Dr. Patrick Capone, and claimant has been held out of work since May 7, 2011.

       Dr. Capone initially treated claimant solely for right arm neuropraxia. 2 For purposes of

this appeal, it is undisputed that claimant’s right arm neuropraxia resulted from the March 19,

2011 electrical shock accident, that it is a compensable injury, and that Central is the insurer

responsible for this injury.

       During the course of his treatment of claimant, Dr. Capone also came to believe that

claimant suffered from carpal tunnel syndrome. On May 31, 2011, Dr. Capone indicated that

claimant reported “burning discomfort in his right upper arm with weakness and discomfort in

his right hand where he drops things” as well as “similar, although less severe discomfort in his

left hand when he extends it forward.” Dr. Capone assessed claimant’s symptoms accordingly:

               Right arm pain and numbness. This appears to be multifactorial.
               The patient has objective evidence of a right radial sensory
               neuropathy in his right upper arm. This is most likely due to

       2
        Some documents in the commission record also refer to this condition as neurapraxia.
For purposes of this opinion, we adopt the spelling used by the commission.
                                               -2-
               neurapraxia from the electrical injury which occurred in his upper
               arm. The patient has concomitant right carpal tunnel syndrome
               with some distal ulnar involvement according to the EMG study.
               This is less likely due to the electrical injury and more likely
               associated with his employment as an electrician. His new left
               distal arm and hand complaint is also more likely carpal tunnel in
               etiology although we have not confirmed that at present with an
               EMG and nerve conduction study.

(Emphasis added). At that time, Dr. Capone mentioned the possibility of claimant undergoing a

carpal tunnel decompression procedure. Following a July 13, 2011 appointment, when claimant

reported that he “cannot use either arm,” Dr. Capone indicated that an EMG of claimant’s left

arm and a referral to a neurosurgeon were required.

        Dr. Shabih Hasan, a neurologist, conducted an independent medical examination of

claimant on August 16, 2011. Dr. Hasan found “symptoms indicative of neurapraxic nerve

injury resulting in paresthesia and pain in the right arm,” which were “most likely related to

electrical shock trauma” claimant received during the March 19, 2011 workplace accident.

Dr. Hasan also found that claimant’s “electromyogram exam shows bilateral carpal tunnel of

moderate severity,” which presented itself “more on the right than left,” and was “most likely

related to underlying repetitive use of the wrist and hand and not related to the electrical shock

injury.” 3

        On September 7, 2011, Dr. Capone diagnosed claimant with two conditions – (1) “right

arm neurapraxia secondary to electrical injury,” and (2) “bilateral carpal tunnel syndrome.”

Dr. Capone signed a disability slip indicating that claimant was still unable to work, although he

did not indicate which specific condition was causing the continuing disability or how the two

conditions precisely contributed to claimant’s continuing disability.

        3
         “As for prognosis for [the] electrical shock injury,” Dr. Hasan wrote, “usually
neurapraxic injuries improve in a few months and would be unusual to last more than six
months.” Dr. Hasan noted that claimant “is currently quite symptomatic from [the] underlying
carpal tunnel, which may need further relief from surgical intervention if medical management
does not improve his symptoms.”
                                                 -3-
       In responses to questionnaires from counsel dated October 26, 2011 and November 15,

2011, Dr. Capone ruled out all causes other than claimant’s employment as an electrician for

claimant’s bilateral carpal tunnel syndrome and indicated that this condition was a direct result of

his longstanding history of employment as an electrician. For purposes of this appeal, it is

undisputed that claimant proved by clear and convincing evidence that his bilateral carpal tunnel

syndrome is a compensable ordinary disease of life under Code § 65.2-401 4 and that Hartford is

the insurer responsible for this compensable condition under Code § 65.2-404. 5

       On November 22, 2011, Dr. Capone signed a disability slip indicating that claimant

remained “off work until further notice due to carpal tunnel syndrome and electrical shock

injury.” This disability slip is the first evidence in the commission record of Dr. Capone

excusing claimant from work at least in part due to his carpal tunnel syndrome. 6


       4
          The Workers’ Compensation Act expressly states that carpal tunnel syndrome is an
“ordinary disease[] of life as defined in [Code] § 65.2-401.” Code § 65.2-400(C). For an
ordinary disease of life to be compensable under Code § 65.2-401, a claimant must prove several
elements by “clear and convincing evidence,” i.e., “not a mere probability . . . .” Code
§ 65.2-401. Claimant’s proof of those elements by clear and convincing evidence is not an issue
in this appeal.
       5
           Code § 65.2-404(A) states,

                When an employee has an occupational disease that is covered by
                this title, the employer in whose employment he was last
                injuriously exposed to the hazards of the disease and the
                employer’s insurance carrier, if any, at the time of the exposure,
                shall alone be liable therefor, without right to contribution from
                any prior employer or insurance carrier.

Hartford’s liability under this statute for claimant’s bilateral carpal tunnel syndrome is not an
issue in this appeal.
       6
         On December 7, 2011, Dr. Capone indicated that claimant’s right arm neuropraxia was
“stable” and that claimant was still “awaiting carpal tunnel decompression so that this gentleman
can return to some type of employment.” (Emphasis added). However, Dr. Capone’s disability
slip from that date referenced only the March 19, 2011 electrical shock accident. On January 17,
2012, Dr. Capone signed a disability slip indicating that claimant was “[o]ff work until further
notice due to electrical shock injury.” This disability slip did not mention claimant’s bilateral
                                                -4-
                                   B. COMMISSION PROCEEDINGS

       Following a hearing, the deputy commissioner found that claimant “has proven total

disability since May 7, 2011 and continuing,” that “the disability was initially related solely to

the right arm injury sustained on March 19, 2011,” and that “the ongoing disability is causally

related to both the right arm nerve injury and the compensable bilateral carpal tunnel syndrome.”

(Emphasis added). The deputy commissioner held that Central was “responsible for payment of

ongoing temporary total disability under the two causes rule.” Central sought review of the

deputy commissioner’s decision from the full commission – contending, inter alia, that the two

causes rule was inapplicable to the facts of this case.

       In its unanimous review opinion, the commission adopted the deputy commissioner’s

factual findings 7 – but expressly disagreed with the deputy commissioner’s legal analysis. The

commission found that the deputy commissioner’s “analysis under the two-causes rule is

problematic since the right arm injuries and the carpal tunnel syndrome both are compensable.”

Instead, the commission found that Hartford was responsible for claimant’s ongoing temporary

total disability payments under Code § 65.2-506 – as well as under this Court’s decision in The

Greif Companies v. Hensley, 22 Va. App. 546, 471 S.E.2d 803 (1996), and the Supreme Court’s

opinion in E.I. de Pont de Nemours & Co. v. Eggleston, 264 Va. 13, 563 S.E.2d 685 (2002), both

of which interpreted Code § 65.2-506.




carpal tunnel syndrome – even though, according to the record on appeal, claimant had not yet
undergone carpal tunnel decompression surgery by the close of the evidence in the commission
proceedings.
       7
          Among its factual determinations, the commission concluded that the deputy
commissioner “properly found [claimant] was disabled in part from his compensable work
injuries from the March 19, 2011 work accident and in part from his compensable ordinary
disease of life.” The commission also agreed with the deputy commissioner that claimant’s
“disability is attributable to both compensable conditions.”
                                                -5-
       The commission explained:

               Based upon the findings in Henlsey and Eggleston, we hold that if
               the employee’s disability is related in part to the original work
               accident and in part to a second, subsequent compensable
               condition, ongoing compensation benefits may be assigned to the
               latter, second claim until disability therefrom abates. 8 Since we
               have concluded [claimant’s] disability is related in part to the
               original work accident and in part to the subsequent compensable
               ordinary disease of life then [claimant’s] temporary total disability
               entitlement should be assigned to the second claim for his bilateral
               carpal tunnel syndrome.

(Emphasis added). Therefore, the commission held Hartford responsible for payment of

claimant’s temporary total disability benefits beginning on November 22, 2011 (the first date

Dr. Capone signed a disability slip referencing bilateral carpal tunnel syndrome) and continuing.

                                           II. ANALYSIS

       In its assignment of error on appeal, Hartford asserts that the commission “applied the

incorrect legal analysis to the facts of this case” when it reversed the deputy commissioner’s

finding that Central (rather than Hartford) was responsible for payment of ongoing temporary

total disability benefits to claimant. Hartford contends in its assignment of error that the

commission “incorrectly applied” Code § 65.2-506 and “disregarded the ‘two causes rule.’”

Thus, Hartford raises an issue of law. In Minor v. Aramark/VCU, 59 Va. App. 622, 721 S.E.2d

818 (2012), this Court stated, “Although this Court generally gives deference to the

       8
          In this case, there is no dispute that claimant’s bilateral carpal tunnel syndrome (for
which Hartford is liable) is a more recent compensable injury or condition than his right arm
neuropraxia. The commission expressly found that the diagnosis of bilateral carpal tunnel
syndrome was first communicated to claimant for purposes of Code § 65.2-403 on September 7,
2011 (nearly six months after the electrical shock accident that caused claimant’s right arm
neuropraxia) and that claimant’s bilateral carpal tunnel syndrome was, therefore, claimant’s
“subsequent” compensable injury or condition. See Code § 65.2-403(A) (explaining that “first
communication of the diagnosis of an occupational disease to the employee or death of the
employee resulting from an occupational disease as herein listed and defined shall be treated as
the happening of an injury by accident”). Furthermore, Hartford expressly acknowledges on
brief that Central is the insurer responsible for claimant’s first compensable injury or condition
and that Hartford is the insurer responsible for claimant’s second compensable injury or
condition.
                                                   -6-
commission’s construction of the Workers’ Compensation Act on appeal, ‘we are not bound by

the commission’s legal analysis in this or prior cases.’” Id. at 628-29, 721 S.E.2d at 822 (quoting

Peacock v. Browning Ferris, Inc., 38 Va. App. 241, 248, 563 S.E.2d 368, 372 (2002)).

Therefore, we review the commission’s decision de novo. Id. at 623, 721 S.E.2d at 822.

                                          A. CODE § 65.2-506

           Here, the commission found that Hartford was responsible for claimant’s ongoing

temporary total disability benefits payments under Code § 65.2-506, which states:

                  If an employee receives an injury for which compensation is
                  payable while he is still receiving or entitled to compensation for a
                  previous injury in the same employment, he shall not at the same
                  time be entitled to compensation for both injuries, but if he is, at
                  the time of the second injury, receiving compensation under the
                  provisions of § 65.2-503, payments of compensation thereunder
                  shall be suspended during the period compensation is paid on
                  account of the second injury, and after the termination of payments
                  of compensation for the second injury, payments on account of the
                  first injury shall be resumed and continued until the entire amount
                  originally awarded has been paid. However, if, at the time of the
                  second injury, he is receiving compensation under the provisions
                  of § 65.2-502, then no compensation shall be payable on account
                  of the first injury during the period he receives compensation for
                  the second injury.

(Emphasis added). In Eggleston, 264 Va. at 19, 563 S.E.2d at 688, the Supreme Court stated that

Code § 65.2-506 contains a “prohibition against paying benefits for more than one injury at a

time.” 9


           9
          Given the Supreme Court’s statement that Code § 65.2-506 “provides that a claimant
may not receive compensation for more than one injury at a time,” Eggleston, 264 Va. at 19, 563
S.E.2d at 688, the commission correctly determined that it was required to find which insurer –
Central or Hartford – was responsible for payment of claimant’s ongoing temporary total
disability benefits. See also Hensley, 22 Va. App. at 554, 471 S.E.2d at 807 (holding that the
commission erred in assessing liability for Hensley’s compensation for two separate
compensable injuries equally between two different insurers). Although claimant’s temporary
total disability related both to his right arm neuropraxia and his bilateral carpal tunnel syndrome,
the commission simply could not, under authority from the Supreme Court and from this Court
that is binding on the commission, assign claimant’s temporary total disability benefits partly to
Central and partly to Hartford.
                                                  -7-
       Hartford challenges the commission’s application of Code § 65.2-506 to the facts of this

case. Hartford contends that this statute only applies when the second injury to a claimant occurs

while the claimant is already receiving compensation for a permanent disability under Code

§ 65.2-503 or compensation for a partial disability under Code § 65.2-502. Hartford contends

that neither of these conditions was met here. However, Hartford fails to show that the

commission erred as a matter of law given its reliance on this Court’s opinion in Hensley, which

applied Code § 65.2-506 to circumstances very similar to this case.

                                   B. THE HENSLEY DECISION

                              1. THE CIRCUMSTANCES IN HENSLEY

       Hensley also involved two separate compensable injuries for which two different

workers’ compensation insurance carriers were responsible. 10 The commission found that

Hensley’s compensable right wrist carpal tunnel syndrome was a recurrence of an earlier injury

(for which the first insurer was responsible) and that her compensable left wrist carpal tunnel

syndrome was a new compensable condition (for which the second insurer was responsible).

Finding that Hensley had proven temporary total disability, but noting that the evidence did not

establish which compensable condition predominantly caused Hensley’s disability, the

commission ordered both insurers to pay Hensley’s temporary total disability benefits equally.

22 Va. App. at 550-51, 471 S.E.2d at 805-06.




       10
           Hensley was initially diagnosed with right wrist carpal tunnel syndrome, which the first
insurer accepted as compensable. The first insurer agreed to pay Hensley a period of temporary
total disability benefits for the right wrist condition. When Hensley returned to work (under a
five percent permanent partial disability award), she was diagnosed with recurrent right wrist
carpal tunnel syndrome, and the first insurer agreed to reinstate Hensley’s temporary total
disability award (thereby removing the permanent partial disability award). Hensley then
reported left wrist pain, and nerve conduction studies revealed bilateral carpal tunnel syndrome.
By this time, the second insurance carrier had assumed the employer’s workers’ compensation
coverage. Hensley, 22 Va. App. at 548-50, 471 S.E.2d at 804-05.
                                                  -8-
        On appeal, this Court reversed the commission’s decision to assign payments of disability

benefits to both insurers. Relying on Code § 65.2-506, this Court held that the second insurer

was responsible for paying Hensley’s ongoing temporary total disability benefits. This Court

deferred to the commission’s finding that Hensley’s temporary total disability was caused

“partially to her right-hand condition and partially to the left,” observing that the commission

made no finding that either condition, standing alone, was totally disabling. Id. at 552-53, 471

S.E.2d at 806-07. This Court noted that “[e]ither CTS alone, causing only partial incapacity,

might provide the basis for an award” for partial disability benefits – but explained that the

conditions in both wrists, in conjunction, caused Hensley’s ongoing total disability. Id. at 553,

471 S.E.2d at 807. In finding the second insurer was responsible for paying the temporary total

disability benefits, this Court held:

                Code § 65.2-506 sets forth a statutory scheme requiring payment
                of compensation for multiple injuries in inverse order of
                occurrence, the injury last suffered being first compensated. Ms.
                Hensley’s disability in her right wrist derived from her 1992 CTS.
                Her left wrist disability related to a CTS that developed later and
                was first diagnosed in May, 1994. Because the left CTS
                contributes to Ms. Hensley’s total incapacity, the left CTS may
                properly be considered the basis for a total incapacity award
                pursuant to Code § 65.2-500. By operation of Code § 65.2-506,
                compensation for the later injury must be paid first. When that
                compensation is exhausted, or when the left wrist condition ceases
                to impose incapacity, compensation for the right wrist condition
                will resume, if justified.

Id. (emphasis added).

        This Court in Hensley recognized that Hensley was not receiving partial disability

benefits under Code § 65.2-502 at the time of her second injury, and, thus, this Court

acknowledged that “this case does not fit precisely into the language of § 65.2-506.” Id. at 554,

471 S.E.2d at 807. However, this Court explained, “Code § 65.2-506 expresses the legislative




                                                -9-
approach to multiple contributing injuries.” Id. This Court held that the “same approach” was

“appropriate to this case.” Id.

                    2. COMMISSION’S APPLICATION OF HENSLEY TO THIS CASE

       In this case, given the factual findings that the commission made – which are not

challenged on appeal 11 – the commission reasonably determined that this Court’s decision in

Hensley was instructive and very persuasive authority that guided the analysis here. The

commission here expressly found that claimant “was disabled in part from his compensable

work injuries from the March 19, 2011 work accident” – i.e., claimant’s right arm neuropraxia –

“and in part from his compensable ordinary disease of life” – i.e., claimant’s bilateral carpal

tunnel syndrome. (Emphasis added). These findings are very similar to the commission’s

findings in Hensley that Hensley’s temporary total disability was attributable “partially to her

right-hand condition and partially to the left” hand condition.

       It is undisputed, as Hartford contends, that claimant’s right arm neuropraxia initially was

the sole cause of claimant’s temporary total disability following the March 19, 2011 electrical

shock accident. However, claimant’s bilateral carpal tunnel syndrome clearly emerged as

another cause of claimant’s temporary total disability once its diagnosis was confirmed. Both

conditions “independently are compensable,” as the commission noted. The medical evidence

simply conflicted as to precisely how much each of these compensable conditions continued to

contribute to claimant’s temporary total disability – especially as many months transpired after

the March 19, 2011 electrical shock accident.

       While Dr. Hasan opined that “usually neurapraxic injuries improve in a few months and

would be unusual to last more than six months,” Dr. Capone signed disability slips excusing


       11
          Hartford’s assignment of error on appeal does not challenge any of the commission’s
actual factual findings. Instead, Hartford’s assignment of error challenges only the commission’s
selection of a legal standard to apply to the facts of this case.
                                                - 10 -
claimant from work on December 7, 2011 and January 17, 2012 that referenced only claimant’s

right arm neuropraxia. However, Dr. Capone was also very clear in the notes from claimant’s

December 7, 2011 appointment that claimant was “awaiting carpal tunnel decompression so that

this gentleman can return to some type of employment.” (Emphasis added). Claimant was still

awaiting the carpal tunnel decompression procedure when the evidence closed in the commission

proceedings.

       On appeal, we view the evidence in the light most favorable to Central, as it was “the

prevailing party before the commission.” Dunnavant v. Newman Tire Co., 51 Va. App. 252,

255, 656 S.E.2d 431, 433 (2008). Under this settled standard of review, Central – not Hartford –

benefits from all reasonable inferences from the evidence. Both the right arm neuropraxia and

the bilateral carpal tunnel syndrome might, in isolation, remain sufficiently debilitating to cause

claimant’s ongoing temporary total disability standing alone – but the commission never made

this express finding. Rather, the commission simply explained that both conditions

“independently are compensable.” Furthermore, sorting through the conflicting medical

evidence, as it was entitled to do, the commission concluded generally – and without much

further elaboration – that claimant’s temporary total disability was “attributable to both

compensable conditions.”

       The commission is generally accorded some deference in its construction of the Workers’

Compensation Act, although its legal analysis certainly is not binding on Virginia’s appellate

courts. See Minor, 59 Va. App. at 628-29, 721 S.E.2d at 822. Given the commission’s

conclusion that claimant’s ongoing temporary total disability was caused “in part” by his right

arm neuropraxia and “in part” by his bilateral carpal tunnel syndrome, the commission

reasonably determined that the circumstances in this case were sufficiently analogous to those in

Hensley in order to render that decision persuasive on the commission’s analysis of the present

                                               - 11 -
case. The commission then followed this Court’s directive from Hensley that, “[b]y operation of

Code § 65.2-506, compensation for the later injury must be paid first.” 22 Va. App. at 553, 471

S.E.2d at 807. Adhering to that language from this Court, the commission ordered Hartford, the

insurer responsible for claimant’s latter compensable condition (bilateral carpal tunnel

syndrome), to pay claimant’s temporary total disability benefits until that condition no longer

contributes to claimant’s disability. 12 Under these circumstances, we cannot conclude that the

commission’s decision was erroneous – especially in the absence of any authority even

suggesting that the opposite result is correct as a matter of law.

                                       C. TWO CAUSES RULE

       Hartford contends that the commission should have adopted the deputy commissioner’s

application of the two causes rule and found that Central was responsible for claimant’s ongoing

temporary total disability benefits. However, we agree with the commission that the two causes

rule is inapplicable to the circumstances of this case.

       The two causes rule applies in determining whether there is proof of a compensable

injury. See, e.g., Haftsavar v. All Am. Carpet & Rugs, Inc., 59 Va. App. 593, 600, 721 S.E.2d

804, 808 (2012). The two causes rule “‘refers to the case where a disability has two causes: one

related to the employment and one unrelated.’” Smith v. Fieldcrest Mills, Inc., 224 Va. 24, 28,

294 S.E.2d 805, 808 (1982) (quoting Bergmann v. L & W Drywall, 222 Va. 30, 32, 278 S.E.2d

       12
           A majority of states appear to have adopted the “last injurious exposure rule” for cases
that involve two separate compensable injuries or conditions. See 9 Arthur Larson & Lex K.
Larson, Larson’s Workers’ Compensation Law § 153.02[1]. This rule “places full liability upon
the carrier covering the risk at the time of the most recent injury that bears a causal relationship
to the disability.” Id. Under this rule, “[w]hen an employee sustains a subsequent industrial
injury that is found to be a ‘new’ injury, the insurer at risk at the time of the second injury is
liable for all of claimant’s benefits.” Id. at § 153.02[2]; see also General Acc. Fire & Life
Assurance Corp. v. Waldon, 94 N.E.2d 487, 489 (Ind. 1950) (holding that the first insurer
remained responsible for payment of Waldon’s disability benefits because Waldon’s second
injury was not a new injury, but was instead a recurrence of the first injury). Virginia, however,
has not adopted the “last injurious exposure rule” as a matter of law when the situation involves
two separate compensable injuries or conditions.
                                                  - 12 -
801, 803 (1981)). Under the two causes rule, “‘a condition which has two causes, one related to

a work injury, and one not, is compensable and the treatment of that condition will be the

responsibility of the employer.’” Haftsavar, 59 Va. App. at 600, 721 S.E.2d at 808 (quoting

Papco Oil v. Farr, 26 Va. App. 66, 75, 492 S.E.2d 858, 862 (1997)); see also Augusta County

Sheriff’s Dep’t v. Overbey, 254 Va. 522, 527, 492 S.E.2d 631, 634 (1997).

          Here, claimant proved two compensable conditions – both related to his employment for

S&S Electric. Therefore, the two causes rule simply is inapplicable to the issue presented on

appeal.

                                          III. CONCLUSION

          The commission did not err when it ordered Hartford, the insurer responsible for

claimant’s most recent compensable condition, to pay for claimant’s ongoing temporary total

disability benefits. Accordingly, for the foregoing reasons, we affirm the commission’s decision

in this case.



                                                                                         Affirmed.




                                                - 13 -